El Juez Asociado Señob, HutohisoN,
emitió la opinión del tribunal.
En una acción en cobro de pagaré la demandante apela de una sentencia que declaró sin lugar la demanda después de celebrarse un juicio sobre los méritos. El juez de distrito re-solvió que la acción había prescrito por haber transcurrido el período de tres años fijado en el' Código de Comercio. Las conclusiones en que se basó esta resolución fueron substan-cialmente las siguientes: Que en marzo de 1919 Carlos Olmo Beyes suscribió y entregó un pagaré a favor de Tomás López Morales, o a su orden, por la suma de $1,400; que en 1917 López había anticipado $1,444 a su yerno Carlos Olmo, para que se uniera a su hermano-Javier Olmo en un negocio; que de esta suma Olmo había devuelto $44 y que los $1,400 esta-ban pendientes de pago; que en junio de 1917 Javier Olmo y Tomás López constituyeron una sociedad mercantil a la cual cada socio contribuyó con $1,444.13; que los verdaderos socios lo eran Javier Olmo y Carlos Olmo, aunque figuraba el nombre de López, suegro, en lugar del de Carlos Olmo, yerno; que la sociedad fué disuelta unos doce meses más tarde, cuando Javier Olmo se fué para los Estados Unidos, y Carlos Olmo quedó a cargo del negocio; que López creyó que este arreglo garantizaría mejor la devolución del dinero así anticipado por él, y teniendo esto en mente, él y Javier Olmo comparecieron ante un notario y otorgaron una escri-tura de sociedad bajo la razón social de Javier Olmo y Cía.; que López era un socio nominal solamente y que el verdadero socio de Javier lo era su hermano Carlos, el yerno de López; y que después de la disolución de la sociedad en marzo de 1919, López hizo que su yerno Carlos suscribiera y entregara el pagaré que ahora está en controversia.
 No podemos convenir con la corte inferior en que la transacción original celebrada por López y Carlos Olmo *249fué una transacción mercantil. Un préstamo no es necesa-riamente una transacción mercantil. Ni López ni Carlos Olmo eran comerciantes al momento en que se efectuó el prés-tamo. De haber sido comerciante uno u otro, o si ambos hu-bieran sido comerciantes al momento de efectuarse el prés-tamo, tal hecho no hubiese convertido el préstamo en una transacción mercantil. López era agricultor. Nunca había sido comerciante. No tenía la intención de serlo ni se con-virtió en tal cuando él y Javier otorgaron la escritura notarial que nominalmente le hizo miembro de la razón social de Javier Olmo y Cía. Él nunca recibió, ni esperaba recibir, ningún sueldo ni utilidades de los negocios de Javier Olmo y Cía. Durante la existencia de la sociedad no recibió, ni esperaba recibir, intéreses por la suma de dinero anticipada. El mismo pagaré otorgado unos dos años más tarde deven-garía intereses tan sólo después de su vencimiento. Aun la idea de sustituir el nombre de López por el de Carlos Olmo en la escritura notarial no partió de López, sino que fué su-gerido por el notario debido al hecho de que Carlos Olmo era menor de edad. El mero hecho de que el préstamo fuese otorgado con el fin de permitir al prestatario que se dedicara a un negocio y de que el producto del mismo se utilizara para la compra de mercancías, confundiéndose así en los negocios mercantiles de Javier Olmo & Cía., no convirtieron el prés-tamo en una transacción mercantil. La naturaleza del prés-tamo depende del carácter de la transacción misma, conforme lo revelan las circunstancias que rodean el caso o los hechos que la preceden, mas no el fin para el cual se hace ni la forma en que su producto .era invertido o utilizado. Todas las cir-cunstancias concurrentes tienden persuasivamente a la con-clusión de que el préstamo otorgado en este caso no fué una transacción mercantil y por ende que la acción no había pres-crito por el transcurso de tres años, no embargante la pre-sunción juris tantum que surge del hecho de que el pagaré en cuestión había sido .expedido a la orden. Véase Pierluisi *250v. Monllor, 42 D.P.R. 7, y las autoridades allí citadas; Vázquez v. Laíno, 23 D.P.R. 235, y casos citados, y Blondet v. Garáu, 47 D.P.R. 863, y casos en él citados.

La sentencia apelada debe ser revocada y en su lugar esta corte dictará otra a favor de la demandante, sin especial con-dena de costas.